The State of /s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 7, 2015

                                    No. 04-15-00444-CR

                                   Ronald Whit DUBOSE,
                                         Appellant

                                              v.

                                 THE STATE OF TEXAS,
                                       Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 07-1246-CR
                        Honorable Dwight E. Peschel, Judge Presiding


                                       ORDER

         On October 17, 2011, the trial court adjudicated Ronald Whit DuBose’s guilt for the
offense of burglary of a habitation and sentenced him to six-years’ confinement in the
Institutional Division of the Texas Department of Criminal Justice. On March 13, 2015, DuBose
filed a motion for judgment nunc pro tunc. On June 1, 2015, the trial court denied the motion,
and DuBose filed a notice of appeal.
       “Neither the United States nor Texas constitution guarantees the right to appeal state
criminal convictions.” Griffin v. State, 145 S.W.3d 645, 646 (Tex. Crim. App. 2004); accord
Phynes v. State, 828 S.W.2d 1, 2 (Tex. Crim. App. 1992). A defendant may appeal a state
criminal conviction only as authorized by statute. Griffin, 145 S.W.3d at 646; Phynes, 828
S.W.2d at 2. “No statute vests this [c]ourt with jurisdiction over an appeal from an order
denying a request for judgment nunc pro tunc.” Everett v. State, 82 S.W.3d 735, 735 (Tex.
App.—Waco 2002, pet. ref’d) (mem. op.); accord Mederos v. State, No. 04-08-00621-CR, 2008
WL 4809211, at *1 (Tex. App.—San Antonio Nov. 5, 2008, no pet.) (mem. op., not designated
for publication).
        Therefore, we ORDER Appellant to SHOW CAUSE in writing within TWENTY DAYS
of the date of this order why this appeal should not be dismissed for want of jurisdiction.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court